DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed April 20, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election without traverse of SEQ ID NOs: 1-3 in the reply filed on December 16, 2020 is reiterated for the record.
	Claims 1-2, 4, and 8-17 are currently pending.
	Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2020.
Claim 1, 2, and 4 have been examined to the extent that the claims read on the elected extension primer (SEQ ID NO: 3). The additionally recited sequences have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
Claims 2 and 4 have been examined to the extent that the claims read on the elected primer pair (SEQ ID NOs: 1 and 2). The additionally recited sequences have been withdrawn 

Nucleotide Sequence Disclosures
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: Claim 4 as amended recites the following (in part)

    PNG
    media_image1.png
    117
    652
    media_image1.png
    Greyscale

Here the two sequences “ACGTTGGATGGAATGTGAGCACCTTCCTTC” and “ACGTTGGATGAACATCCATATAAAGCTATC” are not listed in the CRF or SEQ Listing and do not have SEQ ID NOs.  It is not appropriate to identify a sequence as two sequences combined together.  Each sequence that appears in drawings or a specification must be in the CRF or Sequence Listing. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite abstract ideas.  The claims recite steps of “obtaining” at least a type of a base of the single nucleotide based upon the molecular weight (clm 1). 
Neither the specification nor the claims set forth a limiting definition for “obtaining” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “obtaining” step is that it may be accomplished by a mental processes. For example, one may obtain the base by thinking about the molecular weight. Herein the obtaining step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 

An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The steps of “performing” PCR with a primer pair;  “performing” a dephosphorylation reaction to remove a phosphate at a 5' end of the nucleic acid fragment in the PCR; “performing” an extension reaction on the amplified nucleic acid fragment, wherein the SNP site is identified by using an extension primer; “performing” a purification reaction to purify the extended extension primer; and (S50) measuring a molecular weight of the extended extension primer do NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The prior art of Li (Electrophoresis 1999 Vol 20 pages 1258-1265)  demonstrates the well understood, routine, and conventional nature of additional elements Li teaches a SNP determination method that uses primer extension and time of flight mass spectrometry. Li teaches that SNP genotyping by mass spectrometry involves detection of single-base extension products of a primer immediately adjacent to the SNP site. Measurement of the mass difference 
a DNA sequence of” (opposed to “the DNA sequence of), this language encompasses any sequence of two or more nucleotides fully contained within SEQ ID NO: 3.    Therefore this reagent is not considered to be a particular reagent and does not amount to significantly more. 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

5.	It is noted for the record that claims 2 and 4 were not included in the rejection under 35 USC 101 because these claims recite particular reagents (a pair of amplification primers) which were not well known, routine, or conventional in the art.  
Claim 2 requires a first amplification primer pair, wherein a forward primer consists of SEQ ID NO: 1 and a backward primer consists of SEQ ID NO: 2. Even though a primer consisting of SEQ ID NO: 1 was known in the art (see art rejections below) and a primer 
Claim 4 requires a first amplification primer pair, wherein a forward primer consists of SEQ ID NO: 19 and SEQ ID NO: 1 and a backward primer consists of SEQ ID NO: 19 and SEQ ID NO: 2. Even though a primer consisting of SEQ ID NO: 1 was known in the art (see art rejections below) and a primer consisting of SEQ ID NO: 2 (see art rejections below) were known in the art, it was not well known, routine, or conventional to use SEQ ID NOs: 1 and 2 together.  

Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 101. The Applicants argue that because each type of the single nucleotide has its own molecular weight a person of ordinary skill in the art, based upon the measured molecular weight, can instantly "obtain" the type of the single nucleotide extended and added onto the extension primer. The Applicants argue that directly obtaining the type of a known substance based upon the known molecular weight of the type does not belong to an abstract idea. Further Applicants argue that, Wittwer (US Patent 10,494,682 Issued 12/3/2019) recites steps of "determining copy number variation and comparing the melting curve to a melting curve generated from an amplified DNA sample" but was still granted a patent. 
This argument has been fully considered but is not persuasive. The broadest reasonable interpretation of the “obtaining” step is that it may be accomplished by a mental processes. For example, one may obtain the base by thinking about the molecular weight. Herein the obtaining step could be performed by a human using mental steps or basic critical thinking, which are 

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite over the recitation of “a first amplification primer pair, wherein a forward primer of the first amplification primer pair consists of ACGTTGGATGGAATGTGAGCACCTTCCTTC (SEQ ID NO: 19 and SEQ ID NO: 1) and a backward primer of the first amplification primer pair consists of ACGTTGGATGAACATCCATATAAAGCTATC (SEQ ID NO: 19 and SEQ ID NO: 2)”. The claims are considered indefinite because it’s not clear what it means for a sequence to consist of two different sequences (SEQ ID NO: 19 and SEQ ID NO: 1 or SEQ ID NO: 19 and ACGTTGGATGGAATGTGAGCACCTTCCTTC (SEQ ID NO: 19 followed by SEQ ID NO: 1) or if the claims would also include GAATGTGAGCACCTTCCTTCACGTTGGATG (SEQ ID NO: 1 followed by SEQ ID NO: 19).  Clarification is required. 


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Electrophoresis 1999 Vol 20 pages 1258-1265) in view of Wittwer (US Patent 10,494,682 Issued 12/3/2019).
Regarding Claim 1 Li teaches a SNP determination method that uses primer extension and time of flight mass spectrometry. Li teaches that SNP genotyping by mass spectrometry involves detection of single-base extension products of a primer immediately adjacent to the 
Li does not teach a method wherein the SNP site is on a spinal muscular atrophy gene (SMN1 or SMN2) (clm 1). Li does not teach a method wherein when two types of the bases are detected, then none of the SMN1 gene or the SMN2 gene at the SNP site has a deletion, and when only type of the base is detected, then one of the SMN1 gene or the SMN2 gene at the SNP site has a deletion.  (clm 1). Li does not teach a method wherein the extension primer consists of a DNA sequence of SEQ ID NO: 3 (clm 1). In view of “a DNA sequence of” (opposed to “the DNA sequence of), this language encompasses any sequence of two or more nucleotides fully contained within SEQ ID NO: 3.    

SEQ ID NO: 3          1 TTTATTTTCCTTACAGGGTTT 21
                        |||||||||||||||||||||
SEQ ID NO: 27         5 TTTATTTTCCTTACAGGGTTT 25

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li by using it to detect a SNP on a spinal muscular atrophy gene as suggested by Wittwer.  One of skill in the art would have been motivated to detect this SNP for the benefit of being able to determine whether the SMN1 homozygous deletion characteristic of SMA. Further it is noted that the method of Li requires an extension primer that is immediately adjacent to the SNP site. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li by using SEQ ID NO: 27 of Wittwer (or a shorter portion of this) as the extension primer because it happens to hybridize immediately adjacent to the SNP site.  While Wittwer does not teach a primer that consists of a sequence of SEQ ID NO: 3, it would have been obvious to modify the primer of Wittwer so that it consisted of the sequence of SEQ ID NO: 3 by removing the four bases at the 5’ end. It was well known in the art at the time the invention that primers which hybridize upstream from a known mutation could be used as extension primers to detect the nucleotide at the mutated site.  Designing an extension primer that is equivalent to SEQ ID NO: 3 is considered routine experimentation especially since the 

 11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Electrophoresis 1999 Vol 20 pages 1258-1265) in view of Wittwer (US Patent 10,494,682 Issued 12/3/2019) as applied to claim 1 above and in further view of Edelmann (US 2014/0199695 Pub 7/17/2014), Lin (TW201007167 2/16/2010), and Peoples (PG PUB 2004/0110200 Pub 6/10/2004). 	
The teachings of Li and Wittwer are presented above. 
	The combined references do not teach a method wherein the pair of amplification primers consists of SEQ ID NOs: 1 and 2. 
	However Edelmann teaches that Spinal Muscular Atrophy (SMA) is the most common lethal inherited disease in children. Approximately 94% of affected human individuals show a bi-
Lin teaches a method to detect the genotype of SMA.  Lin discloses a primer that consists of SEQ ID NO: 1 of the instant invention (see alignment below). 
SEQ ID NO: 1                         1 GAATGTGAGCACCTTCCTTC 20
                                       |||||||||||||||||||
SMAex7HRM123-172-04-rev              1 GAATGTGAGCACCTTCCTTC 20

Additionally Lin discloses a primer that comprises SEQ ID NO: 2 of the instant invention (see alignment).
SEQ ID NO: 2                  1 AACATCCATATAAAGCTATC 20
                                ||||||||||||||||||||
SMAex7muts4-forw              8 AACATCCATATAAAGCTATC 27


Further Peoples teaches a primer that consists of SEQ ID NO: 2 of the instant invention (see alignment).
SEQ ID NO: 2          1 AACATCCATATAAAGCTATC 20
                        ||||||||||||||||||||
SEQ ID NO: 46         1 AACATCCATATAAAGCTATC 20

	



taaaataagt aaaatgtctt gtgaaacaaa atgcttttta acatccatat aaagctatct    26940

atatatagct atctatgtct atatagctat tttttttaac ttcctttatt ttccttacag    27000

ggtttCagac aaaatcaaaa agaaggaagg tgctcacatt ccttaaatta aggagtaagt    27060

	 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li and Wittwer by amplifying the a fragment of a SMA gene using the primer pair of SEQ ID NOs: 1 and 2 as suggested by Edelmann, Lin, and Peoples.   It was well known in the art at the time the invention that primers which bracket a known mutation could be used to amplify the region containing the mutation in order to detect the mutation.   Designing primers which are equivalents to those recited by the claims is considered routine experimentation especially since the full length sequence of the SMA gene was already known (SEQ ID NO: 1 of Edelmann) . Further the parameters and objectives involved in the selection of primers were known.  Thus the prior art is replete with guidance and information necessary to permit the ordinary artisan to design primers for amplifying a portion of the SMA gene comprising the C>T mutation at position 27006 of SEQ ID NO:1.  A skilled artisan having knowledge of the SMA genes would have found it obvious to try the primer pair recited in the claimed method because the artisan would have had a finite number of identified, predictable sequence options for the primer pair, and the artisan would have had a good reason to pursue these known options, which were within the artisan’s . 

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Electrophoresis 1999 Vol 20 pages 1258-1265) in view of Wittwer (US Patent 10,494,682 Issued 12/3/2019) as applied to claim 1 above and in further view of Edelmann (US 2014/0199695 Pub 7/17/2014), Lin (TW201007167 2/16/2010), Peoples (PG PUB 2004/0110200 Pub 6/10/2004), and Masouleh (Plant Biotechnology Journal 2009 Vol 7 pages 355-363).
The teachings of Li and Wittwer are presented above. 
	The combined references do not teach a method wherein the pair of amplification primers consists of SEQ ID NOs: 1 and 2. 
	However Edelmann teaches that Spinal Muscular Atrophy (SMA) is the most common lethal inherited disease in children. Approximately 94% of affected human individuals show a bi-allelic loss of SMN1 exon 7, and such losses are known to be the result of intragenic point mutations altering splicing patterns of SMN1 mRNA, intragenic deletions eliminating at least part of exon 7 as well as loss of the SMN1 coding region via deletion. Disposed on human chromosome 5 is SMN1 (SEQ ID NO:1) and SMN2 (differing from the sequence of SMN1 set forth in SEQ ID NO:1 by C>T at position 27006 of SEQ ID NO:1). These two genes are highly homologous, with a telomeric relative location for SMN1 and a centromeric relative location for SMN2. The SMN2 gene sequence differs from the SMN1 sequence in exon 7 due to a point mutation, and this difference alone is sufficient to result in SMA.
Lin teaches a method to detect the genotype of SMA.  Lin discloses a primer that consists of SEQ ID NO: 1 of the instant invention (see alignment below). 
consists of SEQ ID NO: 1 of the instant invention (see alignment below). 
SEQ ID NO: 1                         1 GAATGTGAGCACCTTCCTTC 20
                                       |||||||||||||||||||
SMAex7HRM123-172-04-rev              1 GAATGTGAGCACCTTCCTTC 20

Additionally Lin discloses a primer that comprises SEQ ID NO: 2 of the instant invention (see alignment).
SEQ ID NO: 2                  1 AACATCCATATAAAGCTATC 20
                                ||||||||||||||||||||
SMAex7muts4-forw              8 AACATCCATATAAAGCTATC 27

Further Peoples teaches a primer that consists of SEQ ID NO: 2 of the instant invention (see alignment).
SEQ ID NO: 2          1 AACATCCATATAAAGCTATC 20
                        ||||||||||||||||||||
SEQ ID NO: 46         1 AACATCCATATAAAGCTATC 20

	
Below is a portion of SEQ ID NO: 1 from Edelmann.  The SNP site is capitalized below. The primers known in the prior art are underlined below.  The primers being claimed are bolded below. Amplification with this pair of primers would produce an amplicon having the SNP site. 


taaaataagt aaaatgtctt gtgaaacaaa atgcttttta acatccatat aaagctatct    26940

atatatagct atctatgtct atatagctat tttttttaac ttcctttatt ttccttacag    27000

ggtttCagac aaaatcaaaa agaaggaagg tgctcacatt ccttaaatta aggagtaagt    27060

	 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li and Wittwer by amplifying the a fragment of a SMA gene using the primer pair of SEQ ID NOs: 1 and 2 as 
Further the combination of Li, Wittwer, Edelmann, Lin, and Peoples does not teach a method wherein the 5'-end of the amplification primers (SEQ ID NOs: 1 and 2) further comprises a TAG nucleic acid fragment consisting of SEQ ID NO: 19. 
However Masouleh teaches an assay for detecting rice SNPs using multiplexed MALDI-TOF mass spectrometry.  Masouleh teaches that gene fragments comprising SNPs were amplified by PCR.  A single base extension reaction carried out at the SNP site generated extension products that were quantified by MALDI-TOF mass spectrometry (abstract).  Masouleh teaches that a 10-mer tag (5’ACGTTGGATG-3) was added to the 5’ end of each amplification primer to avoid confusion in the mass spectrum and to improve PCR performance 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li, Wittwer, Edelmann, Lin, and Peoples by modifying the amplification primers with a tag comprising SEQ ID NO: 19  as suggested by Masouleh.  One of skill in the art would have been motivated to modify the amplification primers with a tag particularly since Masouleh teaches that this helps to avoid confusion in the mass spectrum and to improve PCR performance (page 362, col 1).

Response To Arguments
13.	In the response the Applicants traversed the rejection under 35 USC 103.   Regarding the combination of Li and Wittwer, the Applicants argue that neither Li nor Wittwer discloses “a first extension primer consisting of a DNA sequence of TTTATTTTCCTTACAGGGTTT (SEQ ID NO: 3); a second extension primer consisting of a DNA sequence of ACATTTAAAAAGTTCAGATGTTA (SEQ ID NO: 6); a third extension primer consisting of a DNA sequence of TTCTCATACTTAACTGGTTGGTT (SEQ ID NO: 9); or a fourth extension primer consisting of a DNA sequence of CCTCCCACCCCCACC (SEQ ID NO: 12)”. They argue that Li discloses non-specific SNP determination using primer extension and time-of-flight mass spectrometry, but fails to teach any sequence of the extension primers used for detecting the SNP sites of the SMA genes. They argue that Wittwer only discloses quantifying the amplification of the nucleic acid sample using qPCR and amplification primers. However, (1) it is known in the art that the working principle of qPCR is completely different from that of the SNP determination using primer extension and time-of-flight mass spectrometry in Li or in the 
These arguments have been fully considered but are not persuasive.  The combination of Li and Wittwer are not require to teach extension primers consisting of each of SEQ ID NOs: 3, 6, 9, and 12 because the claims only require one of these extension primers in view of “the extension primer comprises at least one of”. Li discloses using primer extension and time of flight mass spectrometry to detect SNPs.  Li is not required to teach a SNP in a SMA gene because this is a 103 rejection and a combination of references is being relied upon to reject the claims.    Wittwer discloses SEQ ID NO: 27.  Although Wittwer discloses using it as an amplification primer, one of skill in the art would have realized that the sequence could also be used as an extension primer in the method of Li for determining the nucleotide present one base upstream from the 3’ end of SEQ ID NO: 27.  Further motivation to combine the teaching of Li and Wittwer is present and has been provided.  Further the Applicants argue that the claims are limited to the sequence of nucleotides as specified by SEQ ID NO: 3, and nothing more or less but this is not true.  In view of “a DNA sequence of” (opposed to “the DNA sequence of), this language encompasses any sequence of two or more nucleotides fully contained within SEQ ID NO: 3.    
The Applicants further argue that the rejection does not meet the basic requirements of a prima facie case of obviousness.  They argue that the working principle of qPCR in Wittwer is 
These arguments have been fully considered but are not persuasive.  The rejection does not suggest combining two methods (qPCR with primer extension/TOF), rather the rejection suggests using a amplification primer that was used in a qPCR assay as an extension primer in a primer extension/TOF method. Using the primer in a different method does not change the operation of the primer.  In both cases the primer is extended by the addition of additional nucleotide(s).  Further Applicants are reminded that obviousness does not require 100% predictability.  The skilled artisan reading Li would have realized that there was more than a reasonable expectation of success in using SEQ ID NO: 27 of Wittwer as an extension primer because it hybridizes 1 base upstream from the SNP site. Finally the Applicants argue that the a DNA sequence of” (opposed to “the DNA sequence of), this language encompasses any sequence of two or more nucleotides fully contained within SEQ ID NO: 3.   
	The Applicants further argue that they have experimental data showing that even if some primer sequences are similar to the primer sequences disclosed in the claims of the present application, the similar primer sequences still cannot achieve the excellent effects achieved by the primer sequences disclosed in the claims. They provide the results of three experiments where they compared the results obtained with SEQ ID NOs: 3, 6, and 12 with “older” primers.   They argue that this experimental data shows that (1) unexpected or unpredictable results of the primers in the claims of the present application, where even under the presence of the multiple primers in the same reaction, no interference with other sequences occurs and causes the false positive results, thereby precisely detecting the SNP sites of the SMA genes in the single test; and (2) no reasonable expectation of success if the amplification primer sequence of SEQ ID NO: 27 in Wittwer is employed as an extension primer.
	It is noted for the record that the comparative data that Applicants have presented in not present in the specification. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results. Arguments of counsel cannot take the place of evidence in the record.  Examples of attorney statements which are not evidence and must be supported by an appropriate affidavit or declaration include statements regarding unexpected results.  Applicants are reminded that a declaration demonstrating unexpected results should include:
-A description of precisely what was test.  It must include both:

-The closest prior art
	-A description of all of the test conditions.
	-Test results.  The results must include both:
		-The results of the test performed on the invention as claimed, AND
		-The results of the test performed on the closest prior art
	-An analysis of the test results.
This should not be construed as an invitation to present a declaration after final. MPEP 716.01, discusses the timeliness of declarations. 
	Additionally the Applicants traversed the combination of Li, Wittwer, and Masouleh because the TAG sequence disclosed in Masouleh is added onto the 5' end of the amplification primers for detecting the SNPs in "rice". It is well known in the art that a primer being able to recognize/bind to the sequence of a specific gene in humans does not necessarily recognize/bind to the sequence of a corresponding gene in a different species, because there is significant variation in DNA sequences between different species. Since the requirement of a TAG sequence is that the TAG sequence has to be uncomplimentary to the sequence containing the SNP site (described in original Claim 3), and based upon the above similar reason, it is also well known in the art that a TAG sequence being uncomplementary to the sequence of the sequence containing the SNP site in rice is not necessarily uncomplementary to the sequence of the sequence containing the SNP site in a different species. Especially, in taxonomy, humans belong the animalia kingdom, and rice belong to the plantae kingdom, and there is almost no genetic similarity or association between humans and rice.

 
Improper Markush Rejection
14. 	Claims 1, 2, and 4 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of 

(ii) a primer pair selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2; SEQ ID NO: 4 and SEQ ID NO: 5; SEQ ID NO: 7 and SEQ ID NO: 8; and SEQ ID NO:10 and SEQ ID NO: 11 
is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 

The recited sequences are not members of the same recognized physical or chemical class or the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. In the present situation there is no expectation from the knowledge in the art that each of the recited sequences will behave in the same way in the context of the claimed invention. For example the specification teaches that SEQ ID NOs: 1-3 are used to detect a SNP in exon 7 of the SMA gene.  One of skill could not substitute SEQ ID NOs: 10-12 into a method for detecting a SNP in exon 7 of the SMA gene because the specification teaches that SEQ ID NOs: 10-12 are used to detect a SNP in exon 8 of the SMA gene. 
The recited sequences do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In the present situation although all of the genes are made up of nucleotides, the shared structure of comprising nucleotides is generally not essential to a common use.  For example if the common use is that the sequences can be used to detect SNPs in the SMA gene, the shared structure of nucleotides is not essential to the common 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
15.	In the response the Applicants traversed the improper Markush rejection. The Applicants argue that the four extension primers and the four pairs of amplification primers are commonly used for detecting the deletion of SMN1 gene. They argue that in most situations, when a defect occurs to the SMN1 gene, the four SNP sites disappear at the same time, and the detection results from the four primers should be the same, which proves that the four extension primers (or four pairs of amplification primers) are alternative and share a common use. They argue that structural similarity between the four extension primers (or four pairs of amplification primers) is that they are the same material (i.e., all are DNA sequences for detecting the defect of the same gene). Further Applicants argue that the claims as amended, no longer recite Markush group language identified by the phrase "selected from the group consisting of." 
	These arguments have been fully considered.  The examiner agrees that the 4 sets of primers share a common use, however she does not agree that they share a common structure. 

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634